Citation Nr: 1533085	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  14-42 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating increase above 10 percent for varicose veins of the right lower extremity.

2.  Propriety of a rating reduction from 20 percent to 10 percent, effective September 1, 2014, for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1949 to February 1950 and from August 1950 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Roanoke, Virginia, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for a rating increase in excess of 10 percent for varicose veins of his right lower extremity.  Also on appeal is a June 2014 rating decision of the VA Regional Office in New York, New York (RO) which, as the agency of original jurisdiction (AOJ) over the present appeal, implemented a rating reduction of the Veteran's varicose veins of his left lower extremity, from 20 percent to 10 percent, effective September 1, 2014.
 
This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

For the reasons discussed below, this appeal is REMANDED to the RO/AOJ.  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

In his VA Form 9 Substantive Appeal, which was received by VA in December 2014, the Veteran expressed his desire to appear at a hearing, to be held at the RO before the Board, in order to present evidence, oral testimony, and arguments in support of his appeal.  However, the Veteran was not provided with the requested hearing before the appeal was certified to the Board in June 2015.  After the case was forwarded to the Board's possession, the Veteran's representative sent correspondence to the Board, dated in June 2015, affirming that the Veteran still desired to appear for a hearing before the Board.  According to the letter, the Veteran specifically requested to be provided with a videoconference hearing, to be conducted at the RO before a Veterans Law Judge from Board.  Accordingly, this case should be remanded to the RO/AOJ so that the Veteran may be scheduled for the requested videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, D.C.  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO/AOJ should schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, D.C.  Thereafter, the RO/AOJ should notify the Veteran and his representative of the date, time, and location of the hearing.  All actions taken in this regard must be carefully documented and made a part of the record in the Veteran's claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




